Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Clarence D. Coakley appeals the district court’s order denying his motion for reduction in sentence pursuant to 18 U.S.C. § 3582(c)(2) (2012). We have reviewed the record and find no reversible error. See United States v. Munn, 595 F.3d 183, 187 (4th Cir. 2010) (“[A] defendant who was convicted of a crack offense but sentenced pursuant to a mandatory statutory minimum sentence is ineligible for a reduction under § 3582(c)(2).”). Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED